DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 1/14/2019 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201841001599, filed on 1/15/2018.

Information Disclosure Statement
	The information disclosure statements filed on 3/15/2019, 6/14/2019, 3/30/2020, 10/5/2021, and 12/28/2021 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 1/14/2019 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 1/14/2019 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims contain the limitation of “a computer readable medium”, can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. (See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Review of the specification, and in particular paragraph [0032] of the filed specification, provides embodiments in which the computer readable medium is described as signal transmission and thus the claimed limitations are directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khaja et al. (US PGPUB 20170213750) in view of Kagoshima et al. (US PGPUB 20050217794).

Regarding Claims 1 and 17; Khaja teaches; A method of monitoring a processing system, comprising: receiving, through a data acquisition device, temperature information from one or more temperature sensors, wherein the one or more temperature sensors are disposed in one or more locations external to a processing volume of a processing chamber; (Khaja; at least Fig. 1; paragraphs [0023] and [0036]; disclose a system and method for monitoring a substrate processing system in which a sensor monitoring system (data acquisition device) gathers temperature data from temperature sensors that are located external to the processing chamber or for example on an exterior wall of substrate storage cassettes)
Khaja appears silent on; and receiving context information from a system controller coupled to a processing system comprising the processing chamber, wherein the context information relates to instructions executed by the system controller to control one or more operations of the processing system.
However, Kagoshima teaches; and receiving context information from a system controller coupled to a processing system comprising the processing chamber, wherein the context information relates to instructions executed by the system controller to control one or more operations of the processing system. (Kagoshima; at least Fig. 1; paragraph [0032]; disclose a system and method for correlating monitor data with various steps in a semiconductor manufacturing process in which the system controller includes an event information output means (9) for which provides context information in the form of, for example, the step number in which the controller just executed)
Khaja and Kagoshima are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing context information of executed steps in a processing system as taught by Kagoshima with the known system of a semiconductor manufacturing and processing system as taught by Khaja to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for quickly and easily analyzing semiconductor manufacturing processes as taught by Kagoshima (paragraph [0020]).

Regarding Claim 2; the combination of Khaja and Kagoshima further teach; The method of claim 1, wherein the one or more temperature sensors are disposed on, located proximate to, located adjacent to, or are intimate contact with one or more surfaces of the processing system including surfaces of one or more load lock chambers, one or more transfer chambers, one or more robot handlers, one or more motors respectively coupled to the one or more robot handlers, one or more doors or valves disposed between the one or more transfer chambers and one or more processing chambers, one or more doors or valves disposed between the one or more transfer chambers and the one or more load lock chambers, one or more gas supply cabinets, one or more liquid-phase precursor ampoules, respective substrate support shafts of the one or more processing chambers, respective lift hoop shafts of the one or more processing chambers, one or more first actuators respectively coupled the substrate support shafts to the one or more processing chambers, one or more second actuators respectively coupled to the lift hoop shafts one the or more processing chambers, respective exhaust conduits fluidly coupled to the one or more processing chambers, respective dedicated chamber exhaust pumps, respective chamber walls of the one or more processing chambers, respective chamber lid assemblies of the one or more processing chambers, respective chamber bases of the one or more processing chambers, a plurality of locations along at least portions of lengths of one or more vapor-phase delivery conduits, or combinations thereof. (Khaja; at least paragraph [0023]; disclose wherein the temperature sensor is located on the exterior of one or more substrate storage cassettes (i.e. load lock chambers)).

Regarding Claim 3; the combination of Khaja and Kagoshima further teach; The method of claim 1, further comprising comparing the temperature information to one or more pre-determined control limits. (Khaja; at least paragraph [0045]; disclose comparing measured temperature to a threshold temperature limit).

Regarding Claim 4; the combination of Khaja and Kagoshima further teach; The method of claim 3, further comprising communicating an out-of-control event to a user, wherein the out of control event comprises a temperature measurement above or below the one or more pre-determined control limits. (Khaja; at least paragraph [0045]; disclose wherein when a temperature exceeds a threshold limit, an alert is generated to notify an operator of the sensed condition).

Regarding Claim 5; the combination of Khaja and Kagoshima further teach; The method of claim 1, further comprising: monitoring the temperature information received from the one or more temperature sensors using a remote monitor, wherein the remote monitor is communicatively coupled to the data acquisition device, and wherein the remote monitor is communicatively coupled to the system controller. (Khaja; at least Fig. 2; paragraphs [0034] and [0040]; disclose wherein the system includes a controller (210) (remote monitor) for interfacing with data acquisition devices as well as interfacing with a cluster tool controller (180) (system controller)). 

Regarding Claim 18; the combination of Khaja and Kagoshima further teach; The temperature monitoring system of claim 17, further comprising: a computer readable medium having instructions stored thereon for performing a method when executed by a processor, the method comprising: (Khaja; at least Fig. 2; disclose memory (215) and CPU (212))
receiving, through the data acquisition device, temperature information from the one or more temperature sensors; (Khaja; at least paragraph [0040]; disclose condition detector (220) for acquiring temperature information from one or more sensors)
receiving context information from a system controller coupled to the processing system, wherein the context information relates to instructions executed by the system controller to control one or more operations of the processing system monitoring one or more temperatures measured at locations external to the processing volume of the processing chamber using the remote monitor; (Kagoshima; at least paragraph [0032]; disclose receiving process step number context information for correlating operations that were just executed to monitored state data)
comparing the temperature measurements to one or more pre-determined control limits; (Khaja; at least paragraph [0045]; disclose comparing temperature measurements to a threshold)
and communicating an out-of-control event to a user, wherein the out of control event comprises a temperature measurement above or below the one or more pre-determined control limits. (Khaja; at least paragraph [0045]; disclose providing an alert to an operator based on a temperature value exceeding a threshold).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khaja et al. (US PGPUB 20170213750) in view of Kagoshima et al. (US PGPUB 20050217794) in further view of Tanaka et al. (US PGPUB 20060142888).

Regarding Claim 6; the combination of Khaja and Kagoshima teach; The method of claim 5, further comprising: generating historical data comprising temperature information, context information, and day and time information corresponding to the temperature information and the context information; (Kagoshima; at least paragraphs [0031]-[0033]; disclose generating data comprising various detected states (i.e. the temperature measurement data as acquired in Khaja) values, associating context information such as step number to the data, and further providing time stamp information to the data)
and storing the historical data in a memory of the remote monitor. (Kagoshima; at least Fig. 1; paragraphs [0030]-[0033]; disclose a monitoring/analysis assisting means (13) (i.e. remote monitor) for collecting and storing the collected data).
The combination of Khaja and Kagoshima appear silent on; “…generating historical data…”
However, Tanaka teaches; “…generating historical data…” (Tanaka; at least Fig. 15; paragraphs [0048] and  [0069]; disclose a system and method for collecting process data such as temperature in a semiconductor manufacturing process and generating historical data related to the collected data).
Khaja, Kagoshima, and Tanaka are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating historical data as taught by Tanaka with the known system of a semiconductor manufacturing and processing system as taught by Khaja and Kagoshima to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for improving ease and accuracy of monitoring change of a processing state as taught by Tanaka (paragraph [0013]).

Regarding Claim 7; the combination of Khaja, Kagoshima, and Tanaka further teach; The method of claim 6, further comprising comparing the historical data to one or more pre-determined control limits. (Tanaka; at least paragraph [0074]; disclose comparing historical data to pre-determined threshold limits). 

Regarding Claim 8; the combination of Khaja, Kagoshima, and Tanaka further teach; The method of claim 7, further comprising communicating an out-of-control event to a user, wherein the out-of-control event comprises one or more historical data points comprising a temperature measurement or a value calculated from one or more temperature measurements above or below one or more pre-determined control limits. (Tanaka; at least paragraph [0074]; disclose wherein an warning is issued when one of the historical data points exceed a threshold).

Claims 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khaja et al. (US PGPUB 20170213750) in view of Kagoshima et al. (US PGPUB 20050217794) in further view of Sandhu (US PGPUB 20060151461).

Regarding Claim 9; the combination of Khaja and Kagoshima appear silent on; The method of claim 1, wherein: the processing system further comprises a vapor-phase precursor source and a vapor-phase precursor delivery conduit fluidly coupling the vapor-phase precursor source to the processing volume; 
and one or more of the temperature sensors are disposed on, disposed adjacent to, disposed proximate to, or are in intimate contact with the vapor-phase precursor delivery conduit.
However, Sandhu teaches; The method of claim 1, wherein: the processing system further comprises a vapor-phase precursor source and a vapor-phase precursor delivery conduit fluidly coupling the vapor-phase precursor source to the processing volume; (Sandhu; at least Fig. 1; paragraphs [0028] and [0032]; disclose a vapor-phase precursor delivery system (100) including a vaporization chamber (102) (i.e. vapor-phase precursor source) and a first delivery line (120) (i.e. delivery conduit)
and one or more of the temperature sensors are disposed on, disposed adjacent to, disposed proximate to, or are in intimate contact with the vapor-phase precursor delivery conduit. (Sandhu; at least Fig. 1; paragraph [0034]; disclose a temperature sensor (144) in intimate contact with the vapor-phase precursor delivery conduit).
Khaja, Kagoshima, and Sandhu are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring temperature of a vapor-phase precursor delivery system as taught by Sandhu with the known system of a semiconductor manufacturing and processing system as taught by Khaja and Kagoshima to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for providing more sophisticated processing of the vapor phase delivery process as taught by Sandhu (paragraph [0045]).

Regarding Claim 10; the combination of Khaja, Kagoshima, and Sandhu further teach; The method of claim 9, further comprising: monitoring the temperature information received from the one or more temperature sensors using a remote monitor, wherein the remote monitor is communicatively coupled to the data acquisition device, and wherein the remote monitor is communicatively coupled to the system controller. (Khaja; at least Fig. 2; paragraphs [0034] and [0040]; disclose wherein the system includes a controller (210) (remote monitor) for interfacing with data acquisition devices as well as interfacing with a cluster tool controller (180) (system controller)).

Regarding Claim 11; the combination of Khaja, Kagoshima, and Sandhu further teach; The method of claim 10, further comprising: comparing the one or more temperature measurements of the vapor-phase delivery conduit to one or more pre-determined control limits; and communicating an out-of-control event to a user, wherein the out of control event comprises a temperature measurement above or below the one or more pre- determined control limits. (Khaja; at least paragraph [0045]; disclose comparing measured temperature values to a threshold value and notifying an operator when the threshold is exceeded and wherein Sandhu discloses monitoring the temperature of a vapor-phase delivery conduit).

Regarding Claim 12; Khaja teaches; A method of monitoring a vapor-phase precursor delivery conduit, comprising: receiving, through a data acquisition device, temperature information from a plurality of temperature sensors positioned at a respective plurality of locations along at least a portion of a length of the vapor-phase precursor delivery conduit, (Khaja; at least Fig. 1; paragraphs [0023] and [0036]; disclose a system and method for monitoring a substrate processing system in which a sensor monitoring system (data acquisition device) gathers temperature data from temperature sensors that are located external to the processing chamber or for example on an exterior wall of substrate storage cassettes)
wherein the vapor-phase precursor delivery conduit fluidly couples a vapor-phase precursor source to a processing volume of a processing chamber; 
and receiving context information, from a system controller coupled to a processing system, wherein the processing system comprises the vapor-phase precursor source and the processing chamber, and wherein the context information relates to instructions executed by the system controller to control the operation of the processing system.
Khaja appears silent on; “…temperature sensors positioned at a respective plurality of locations along at least a portion of a length of the vapor-phase precursor delivery conduit,”
wherein the vapor-phase precursor delivery conduit fluidly couples a vapor-phase precursor source to a processing volume of a processing chamber; 
and receiving context information, from a system controller coupled to a processing system, wherein the processing system comprises the vapor-phase precursor source and the processing chamber, and wherein the context information relates to instructions executed by the system controller to control the operation of the processing system.
However, Kagoshima teaches; and receiving context information, from a system controller coupled to a processing system, wherein the processing system comprises the vapor-phase precursor source and the processing chamber, and wherein the context information relates to instructions executed by the system controller to control the operation of the processing system. (Kagoshima; at least Fig. 1; paragraph [0032]; disclose a system and method for correlating monitor data with various steps in a semiconductor manufacturing process in which the system controller includes an event information output means (9) for which provides context information in the form of, for example, the step number in which the controller just executed)
Khaja and Kagoshima are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing context information of executed steps in a processing system as taught by Kagoshima with the known system of a semiconductor manufacturing and processing system as taught by Khaja to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for quickly and easily analyzing semiconductor manufacturing processes as taught by Kagoshima (paragraph [0020]).
The combination of Khaja and Kagoshima appear silent on; “…temperature sensors positioned at a respective plurality of locations along at least a portion of a length of the vapor-phase precursor delivery conduit,”
wherein the vapor-phase precursor delivery conduit fluidly couples a vapor-phase precursor source to a processing volume of a processing chamber; 
wherein the processing system comprises the vapor-phase precursor source and the processing chamber,
However, Sandhu teaches; “…temperature sensors positioned at a respective plurality of locations along at least a portion of a length of the vapor-phase precursor delivery conduit,” (Sandhu; at least paragraph [0048]; disclose wherein a temperature sensor is capable of being placed anywhere along the length of a vapor-phase precursor delivery conduit and where it is trivial for one of ordinary skill in the art to utilize a plurality of sensors placed along the conduit)
wherein the vapor-phase precursor delivery conduit fluidly couples a vapor-phase precursor source to a processing volume of a processing chamber; (Sandhu; at least Fig. 1; paragraph [0032]; disclose wherein the delivery conduit connects a precursor source to a processing chamber (124))
wherein the processing system comprises the vapor-phase precursor source and the processing chamber, (Sandhu; at least Fig. 1; paragraphs [0028] and [0032]; disclose a vapor-phase precursor delivery system (100) including a vaporization chamber (102) (i.e. vapor-phase precursor source) and a first delivery line (120) (i.e. delivery conduit)
Khaja, Kagoshima, and Sandhu are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring temperature of a vapor-phase precursor delivery system as taught by Sandhu with the known system of a semiconductor manufacturing and processing system as taught by Khaja and Kagoshima to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for providing more sophisticated processing of the vapor phase delivery process as taught by Sandhu (paragraph [0045]).

Regarding Claim 13; the combination of Khaja, Kagoshima, and Sandhu further teach; The method of claim 12, further comprising: monitoring one or more temperatures of the vapor-phase delivery conduit using a remote monitor, wherein the remote monitor is communicatively coupled to the data acquisition device, and wherein the remote monitor is communicatively coupled to the system controller. (Khaja; at least Fig. 2; paragraphs [0034] and [0040]; disclose wherein the system includes a controller (210) (remote monitor) for interfacing with data acquisition devices as well as interfacing with a cluster tool controller (180) (system controller) and wherein Sandhu teaches monitoring temperature of a vapor-phase delivery conduit).

Regarding Claim 14; the combination of Khaja, Kagoshima, and Sandhu further teach; The method of claim 13, further comprising: comparing the temperature information to one or more pre-determined control limits; and communicating an out-of-control event to a user, wherein the out of control event comprises a temperature measurement above or below the one or more pre- determined control limits. (Khaja; at least paragraph [0045]; disclose comparing measured temperature values to a threshold value and notifying an operator when the threshold is exceeded and wherein Sandhu discloses monitoring the temperature of a vapor-phase delivery conduit).

Regarding Claim 19; the combination of Khaja, Kagoshima, and Sandhu further teach; The temperature monitoring of claim 17, wherein one or more temperature sensors are respectively positioned at one or more locations along at least a portion of a length of a vapor-phase precursor delivery conduit, wherein the vapor-phase precursor delivery conduit fluidly couples a vapor-phase precursor source to the processing volume, and wherein the vapor-phase delivery conduit is heated along at least the portion of the length thereof. (Sandhu; at least Fig. 1; paragraphs [0029]-[0032]; disclose temperature sensor (144) disposed along a portion of a vapor phase delivery conduit (120) which couples a vapor-phase source (102) to a processing volume (124) and wherein the vapor is heated using heater (108)). 

Regarding Claim 20; The temperature monitoring system of claim 19, further comprising: a computer readable medium having instructions stored thereon for performing a method when executed by a processor, the method comprising: (Khaja; at least Fig. 2; disclose memory (215) and CPU (212))
receiving, through the data acquisition device, temperature information from one or more temperature sensors respectively positioned at one or more locations along at least a portion of a length of the vapor-phase precursor delivery conduit; (Khaja; at least paragraph [0040]; disclose condition detector (220) for acquiring temperature information from one or more sensors and wherein Sandhu teaches measuring temperature of a vapor-phase delivery conduit)
receiving context information, from a system controller coupled to the processing system, wherein the processing system further comprises the vapor-phase precursor, and wherein the context information relates to instructions executed by the system controller to control one or more operations of the processing system; (Kagoshima; at least paragraph [0032]; disclose receiving process step number context information for correlating operations that were just executed to monitored state data and wherein Sandhu teaches a vapor-phase precursor system)
monitoring one or more temperatures measured at locations along the vapor-phase delivery conduit; (Sandhu; at least Fig. 1; disclose temperature sensor (144) for measuring temperature of a vapor-phase delivery conduit)
comparing the temperature measurements to one or more pre- determined control limits; and communicating an out-of-control event to a user, wherein the out of control event comprises a temperature measurement above or below the one or more pre-determined control limits. (Khaja; at least paragraph [0045]; disclose providing an alert to an operator based on a temperature value exceeding a threshold).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khaja et al. (US PGPUB 20170213750) in view of Kagoshima et al. (US PGPUB 20050217794) in view of Sandhu (US PGPUB 20060151461) in further view of Tanaka et al. (US PGPUB 20060142888).

Regarding Claim 15; the combination of Khaja, Kagoshima, and Sandhu further teach; The method of claim 12, further comprising: generating historical data comprising the temperature information, the context information, and day and time information corresponding to the temperature information and the context information; (Kagoshima; at least paragraphs [0031]-[0033]; disclose generating data comprising various detected states (i.e. the temperature measurement data as acquired in Khaja) values, associating context information such as step number to the data, and further providing time stamp information to the data)
and storing the historical data in a memory of the remote monitor.(Kagoshima; at least Fig. 1; paragraphs [0030]-[0033]; disclose a monitoring/analysis assisting means (13) (i.e. remote monitor) for collecting and storing the collected data).
The combination of Khaja, Kagoshima, and Sandhu appear silent on; “…generating historical data…”
However, Tanaka teaches; “…generating historical data…” (Tanaka; at least Fig. 15; paragraphs [0048] and  [0069]; disclose a system and method for collecting process data such as temperature in a semiconductor manufacturing process and generating historical data related to the collected data).
Khaja, Kagoshima, Sandhu, and Tanaka are analogous art because they are from the same field of endeavor or similar problem solving area, of semiconductor manufacturing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating historical data as taught by Tanaka with the known system of a semiconductor manufacturing and processing system as taught by Khaja, Kagoshima, and Sandhu to yield the known results of efficient monitoring of a manufacturing process. One would be motivated to combine the cited references in order to provide a method for improving ease and accuracy of monitoring change of a processing state as taught by Tanaka (paragraph [0013]).

Regarding Claim 16; the combination of Khaja, Kagoshima, Sandhu, and Tanaka further teach; The method of claim 15, further comprising: comparing the historical data to one or more pre-determined control limits; and communicating an out-of-control event to a user, wherein the out-of-control event comprises one or more historical data points comprising a temperature measurement or a value calculated from one or more temperature measurements above or below one or more pre-determined control limits. (Tanaka; at least paragraph [0074]; disclose wherein an warning is issued when one of the historical data points exceed a threshold).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al. (US PGPUB 20110311726): disclose a vapor phase precursor monitoring and control system for use in semiconductor manufacturing. 

Lind (US PGPUB 20150276264): disclose a vapor phase heating and monitoring device which includes baffles for monitoring temperature and heating various sections of the precursor delivery conduit.

Sakamoto et al. (US PGPUB 20080208385): disclose a semiconductor manufacturing system including a plurality of external temperature sensors for monitoring the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117